Citation Nr: 0010564	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an extension beyond October 31, 1993 of a 
temporary total convalescence rating under the provisions of 
38 C.F.R. § 4.30 (1999).  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1954 to 
May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions from the Anchorage, Alaska 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 1999 the Board remanded this case for further 
development, and it has since been returned for further 
appellate review.  In this regard, the Board remanded the 
case, in part, to determine whether the veteran wanted a 
representative.  In December 1999 the RO sent a notice 
providing him with a VA Form 22a with which he could appoint 
a representative.  There is no indication that such a form 
was completed, and there is no indication that veteran has 
submitted any other communications indicating a desire  or 
request for representation.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 2000 the veteran submitted a request for a personal 
hearing before a travel Member of the Board at the Anchorage, 
Alaska RO.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 1991).

Under the circumstances, the Board remands the issues of 
entitlement to an extension of a temporary total 
convalescence rating under the provisions of 38 C.F.R. § 4.30 
and a TDIU to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 3 -


